DETAILED ACTION
This office action is responsive to the amendment filed 2/10/2022.  As directed, claims 1-9 have been amended and no claims have been added or canceled.  Thus claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge fold (see claim 2  line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprising” appears on line 2 and 4 of the abstract which is considered a legal phrase. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, “parallel to a lingual surface of a human body” on line 4 should be preceded by --configured to be—and followed by --in use-- for clarity.
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, “care type” on the 1st line is unclear.  It is unclear what is included or excluded in the type.
 Regarding claim 2, “both sides of the proximal end” on line 4 is unclear as  the proximal end is not first claimed as having any sides.  In addition, “an included angle “ on the last line is unclear. IT is unclear what is meant by “included angle”  Where is the angle included?  What structure is being claimed as being angled?
Regarding claim 5, “a reverse side “ on line 3 is unclear.  What is meant by reverse side?  What is the reverse relative to?
Regarding claim 6, “the reverse side” lacks antecedent basis.
Regarding claim 7, :the reverse side’ lacks antecedent basis.
th to last is unclear. IT is unclear what is meant by “included angle”  Where is the angle included?  IN addition, “converge in an internal”  on the 4th to last line is unclear.  What is meant by “an internal”.  It appears “internal” is being used as a noun instead of an adjective,  thus it is unclear what structure is being claimed by internal. Further, “plate like” on line 5 as it unclear as it  is unclear what aspects of a plate are included in the scope of a claim, and “the back tube wall”  on the second to last line lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shantha et al. (2021/0093818) in view of Summer (2017/0325991).
Regarding claim 1, Shantha teaches an efficient care oropharyngeal airway device permitting oxygen inhalation and sputum aspiration, comprising: an internal airway body (7) extending from a proximal end to a distal end, and a support plate (7a, 7p) having a width and parallel to a lingual surface of a human body (fig. shows the lingual plate parallel to a user’s lingual surface), wherein the support plate (7a, 7p) comprises a proximal end (proximal side) and a distal end bending section (curved distal end), with the proximal end (proximal side) being located at a front side (ventral side) of the internal airway body (7) and constituting a wall of a tube (93) ([0164] lines 1-10), and the distal end bending section (curved distal end) having a bending angle of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0154] last 10 lines) wherein a front side (ventral side)  of the distal end bending section (distal curve) is provided with at least two uniformly distributed projections (i.e. 7f), with a surface (back or side surfaces) of the projections (7f) facing to teeth being smooth (as shown, the projections are curved as smooth) and a surface thereof facing to a pharynx (ventral surface) having a height.
Shantha teaches tongue gripping elements (7f)  but does not specifically disclose the height is 1-2 mm.  However, Summer teaches the tongue gripping elements have a height of about 0.1 inch (about 2.5mm).  It would have been obvious to end of ordinary skill in the art 
The modified Shantha teaches a length of about 0.1 inch but doe not specifically disclose a height of 1-2mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the projections of Shantha with a height of 1-2mm as such is well within an artisans’ skill and would provide the advantage of sufficient length without with less intrusion into the mouth.  IN addition, it has been held that where the general conditions f a claims r known it is not inventive to determine optimum or workable range by routine s experimentation.
Regarding claim 2, Shantha discloses a width of the proximal end (proximal side) of the support plate ((7a, 7p) is greater than a width of the distal end bending section (as shown in figs. 1K and 3, the proximal end is wider in a vertical direction than the distal end).; and an edge fold (bend) is respectively formed at both sides of the proximal end (as shown, the proximal end is curved at the edges as edge fold), and an included angle is in a range of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0155] last 10 lines).
Regarding claim 3, Shantha discloses an oxygen inhalation tube ( 80) which is arranged on a side wall of the internal airway body (as shown, channel 80 extend the tube along the sidewall).
Regarding claim 4, Shantha discloses  a side wall of the oxygen inhalation tube(80) provided with at least two side holes (7d) that are spaced from each other, a plurality of the side 
Regarding claim 5, Shantha discloses a sputum aspiration tube (80) which is arranged on a side wall of a reverse side (opposite side) of the internal airway body  and has a distal opening (7d) serving as a sputum aspiration hole ([0171]  lines 1-8).
Regarding claim 8, Shantha discloses the internal airway body  has a circular cross-section ([0155] lines 1-19).

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shantha in view of Summer, as applied to claim 1 above, and further in view of Sheffer (3,543,751).
Regarding claim 6, Shantha substantially teaches the claimed invention except for the internal airway body  is in communication with an inflation valve, and a reverse side of the hard-circular structure is provided with an inflation pocket, which constitutes a tubal cavity part and is in communication with the inflation valve.  However, Sheffer teaches the internal airway body  is in communication with an inflation valve (14, 29), and a reverse side of the hard-circular structure is provided with an inflation pocket(13), which constitutes a tubal cavity part and is in communication with the inflation valve (col. 2 lines 15-25, 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 7,  Shantha substantially teaches the claimed invention except for a double layer inflation pocket, which constitutes a rear wall.  However, Sheffer teaches a double layer inflation pocket(35; fig. 6), which constitutes a tear wall (dorsal wall).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of Shantha with an air pocket as taught by Sheffer to provide the advantage of enhanced leak prevention as disclosed by Sheffer in col. 1 lines 25-45.
Regarding claim 9, Shantha discloses an efficient care-type oropharyngeal airway device permitting oxygen inhalation and sputum aspiration, comprising: an internal airway body (7) extending from a proximal end to a distal end, and a support plate (7a, 7p) having a width and parallel to a lingual surface of a human body (fig. shows the lingual plate parallel to a user’s lingual surface), wherein the support plate (10) has a plate proximal end (flat proximal end), and both sides of the plate are infolded (i.e. curved inward) with an infolding radian of 0°-180° (as shown, the edges of the plate are curved as infolded and curve to approximately 90 degrees which is within the claimed range), and a distal end of the support plate (distal; curve) is a curved arc structure with a bending radian of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0155] last 10 lines), the curved arc structure (C-shape) of the distal end of the support plate (7) is provided with a tongue adhering protuberance- (7f) , which comprises projections (7f);  the internal airway body_ (11) is in a hard circular structure ([0148] lines 1-5, [0155] lines 1-19); a side tube wall of the internal airway body is provided with an oxygen inhalation tube (80), which is provided with at least two side holes (7d), wherein every two airflows (i.e. flow paths) respectively between two adjacent side 
Shantha substantially teaches the claimed invention except for the internal airway body  is in communication with an inflation valve, and a reverse side of the hard-circular structure is provided with an inflation pocket, which constitutes a tubal cavity part and is in communication with the inflation valve.  However, Sheffer teaches the internal airway body  is in communication with an inflation valve (14, 29), and a reverse side of the hard-circular structure is provided with an inflation pocket(13), which constitutes a tubal cavity part and is in communication with the inflation valve (col. 2 lines 15-25, 40-55). It would have been obvious to end of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of Shantha with an air pocket as taught by Sheffer to provide the advantage of enhanced leak prevention as disclosed by Sheffer in col. 1 lines 25-45.
Shantha substantially teaches the claimed invention except for the internal airway body  has a length having a ratio of 1.5/3-2.5/3 with respect to an overall length of the efficient care-type oropharyngeal airway device.  However, Shantha teaches in fig. 1F and 1H, the airway body (101, 7) being more than half but less than 75% of the length of the total length (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided manufactured the airway of Shantha with the claimed ratio to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Straith (4,553,540) discloses an airway with grip parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LaToya M Louis/            Primary Examiner, Art Unit 3785